23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Bernard MILLS, Petitioner Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent Appellee.
No. 93-6121.
United States Court of Appeals, Fourth Circuit
Submitted June 15, 1993.Decided May 12, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-92-238-2)
Bernard Mills, Appellant Pro Se.
Robert Quentin Harris, Assistant Attorney General, Richmond, VA, for Appellee.
E.D.Va.
DISMISSED.
Before WIDENER, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Bernard Mills seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Mills v. Murray, No. CA-92-238-2 (E.D. Va.  Jan. 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED